 Case 3:21-cr-00094-JLS Document 23 Filed 03/31/21 PageID.84 Page 1 of 1



1
2
3
4
5
6                         UNITED STATES DISTRICT COURT
7                      SOUTHERN DISTRICT OF CALIFORNIA
8                     (HONORABLE JANIS L. SAMMARTINO)
9    UNITED STATES OF AMERICA,                 CASE NO.: 21CR0094-JLS
10                      Plaintiff,
                                               ORDER GRANTING JOINT MOTION
11         v.                                  TO CONTINUE MOTION HEARING
                                               AND TRIAL SETTING DATE
12   Lilliana Guadalupe Rojas,
13                      Defendant.
14
15         For good cause shown and upon joint motion of the parties, IT IS HEREBY
16   ORDERED that the Motion Hearing currently set for April 2, 2021 at 1:30 p.m., be
17   continued to May 7, 2021 at 1:30 p.m. Defendant shall file an acknowledgement
18   of the new hearing date by April 23, 2021.
19         For the reasons set forth in the joint motion, the Court finds that the ends of
20   justice will be served by granting the requested continuance, and these outweigh
21   the interests of the public and the defendant in a speedy trial. Accordingly, the
22   delay occasioned by this continuance is excludable pursuant to 18 U.S.C. §
23   3161(h)(7)(A).
24         IT IS SO ORDERED.
25   Dated: March 31, 2021
26
27
28
